Case: 14-13505   Date Filed: 06/01/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13505
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:11-cv-03467-MHH



TUESDAY RODRIGUEZ,

                                                           Plaintiff-Appellant,

                                    versus

SECRETARY OF THE DEPARTMENT OF VETERANS AFFAIRS,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 1, 2015)



Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-13505     Date Filed: 06/01/2015    Page: 2 of 4


      Tuesday Rodriguez appeals the district court’s grant of summary judgment

to the Secretary of the Department of Veterans Affairs in her suit alleging hostile

work environment due to her national origin, in violation of Title VII. See 42

U.S.C. §§ 20003-2, 2000e-16(c) (prohibiting federal agencies from discriminating

against employees based on their national origin). Rodriguez, a Hispanic woman,

contends the district court erred by determining she had not presented the Equal

Employment Opportunity Commission (EEOC) with claims of a supervisor

mocking her accent. She admits mocking was not included in her complaint to the

EEOC, but contends a reference to mocking during an agency interview was

sufficient to administratively exhaust the claim.

      Before filing a Title VII action in district court, a plaintiff must file a charge

of discrimination with the EEOC. Gregory v. Ga. Dep’t of Human Res., 355 F.3d
1277, 1279 (11th Cir. 2004). Courts are “extremely reluctant” to bar Title VII

claims based on procedural technicalities and will allow judicial claims that

“amplify, clarify, or more clearly focus” the EEOC complaint allegations. Id.

(quotations omitted). Still, “[a] plaintiff’s judicial complaint is limited by the

scope of the EEOC investigation which can reasonably be expected to grow out of

the charge of discrimination.” Id. at 1280 (quotations omitted). To determine

whether a complaint falls within this scope, we ask whether the complaint is “like

or related to, or grew out of, the allegations contained in her EEOC charge.” Id.


                                           2
               Case: 14-13505      Date Filed: 06/01/2015     Page: 3 of 4


Plaintiffs may not raise “[a]llegations of new acts of discrimination” in the judicial

proceedings. Wu v. Thomas, 863 F.2d 1543, 1547 (11th Cir. 1989) (quotations

omitted).

       The district court did not err1 in granting summary judgment because

Rodriguez failed to exhaust her administrative remedies with regard to her hostile

work environment charge based on allegations of mocking. Her judicial complaint

of mocking was not “like or related to,” nor does it appear to have grown out of,

the acts identified in her EEOC charge. Rodriguez’s EEOC charge of a hostile

work environment was based on other specific, discrete events including

assignment of duties, performance evaluations, and compensation. In all of her

communications with the EEOC investigator, Rodriguez made one reference to

mocking during an extensive phone interview, but this reference did not give

details of the mocking or allege that it was “constant” or “vicious” in the way it

was alleged in the district court. Moreover, her reference to mocking was not

presented as a new instance of harassment; rather, she provided it as an explanation

for why she believed that her actual charges of discrimination—assignment of

duties, performance reviews, and compensation, among others—were motivated by

national origin discrimination. Finally, the exhaustion requirement exists in part to

ensure that the EEOC has notice and the first opportunity to investigate and

       1
       We review a district court’s grant of summary judgment de novo. Breda v. Wolf
Camera & Video, 222 F.3d 886, 888 (11th Cir. 2000).
                                            3
              Case: 14-13505   Date Filed: 06/01/2015   Page: 4 of 4


mediate all employment discrimination claims, Gregory, 355 F.3d at 1279, and

Rodriguez’s phone interview reference to mocking did not afford the EEOC this

opportunity. Accordingly, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                        4